 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    IKEEM JARMER HUDSON,                               Case No. 1:21-cv-01060-JLT (PC)

12                      Plaintiff,                       ORDER TO SUBMIT APPLICATION
                                                         TO PROCEED IN FORMA PAUPERIS
13           v.
                                                         OR PAY FILING FEE
14    J. VASQUEZCOY, et al.,
                                                         45-DAY DEADLINE
15                      Defendants.
16

17          Plaintiff has not paid the $402 filing fee for this action or applied to proceed in forma

18   pauperis in accordance with to 28 U.S.C. § 1915. Accordingly, within 45 days, the Plaintiff

19   SHALL submit the attached application to proceed IFP, completed and signed, or pay the $402

20   filing fee. No requests for extension will be granted without a showing of good cause.

21   Failure to comply with this order will result in dismissal of this action.

22          The Clerk of Court is directed to attach an IFP application form to this Order.

23
     IT IS SO ORDERED.
24

25      Dated:     July 12, 2021                            _ /s/ Jennifer L. Thurston
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
26
27

28
